PER CURIAM.
This appeal is from an order denying appellant’s motion to enforce an alleged oral property settlement and separation agreement.
The order is affirmed but we make no determination of whether the parties reached an agreement, or if so whether it is valid and binding or subject to defenses, as the record does not disclose that these issues have been either alleged or determined by the trial court. Upon appropriate application to that court prior to final hearing in this cause, leave should be granted the parties to amend the pleadings to allege such property settlement agreement, or any defenses to it, as the parties may be advised.
Affirmed.
WALDEN, REED, and OWEN, JJ., concur.